Brief Stricken and Order filed July 2, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00414-CV
                                    ____________

                    IN THE MATTER OF A.J.F., A CHILD


                  On Appeal from County Court at Law No. 2
                          Galveston County, Texas
                      Trial Court Cause No. 19-JV-0022

                                      ORDER

      Page 10 of appellant’s brief discloses the name of a child in this juvenile
certification appeal in violation of Tex. R. App. P. 9.8(c)(1)(A).

      Accordingly, appellant’s brief is STRICKEN. Appellant is ordered to file a
brief that complies Tex. R. App. P. 9.8(b)(1) by July 12, 2019.

      The brief filed in the companion appeals of 14-19-00415-CV and 14-19-
00416-CV is not stricken.

                                   PER CURIAM